DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 13 is rejected under 35 U.S.C. 103.
Claims 1-6, 8-10, 12, 15-16 and 18-19 are allowed.
Claim 17 is objected to.
Claims 7, 11 and 14 are cancelled.
Response to Arguments
This current claims dated 11/16/2021 doesn’t accept and/or incorporate previous examiner’s amendment, but a new examiner’s amendment is made in this Office Action.
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant’s arguments found in last two paragraphs on page 7 and fist two paragraph on page 8 of applicant’s remarks, which argues that prior are reference Obaid is not an analogous art.
Applicant did not argues that prior art reference Obaid is not an analogous art in previous Office Actions, and in response to applicant's argument that prior are reference Obaid is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
.
Claim Objections
Claim 17 is objected to because of the following informalities: 
In line 1 of claim 17, please change “distances is” to “distances are”.
In line 3 of claim 17, please change “the first conductive second” to “the first conductive section”.  
Appropriate correction is required.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith on 12/01/2021.
The application has been amended as follows: 
Canceling claims 7 and 11:
7. (Cancelled)
11. (Cancelled)
Adding claims 18 and 19:
18. (New) The method as claimed in claim 1,
 wherein a plurality of first conductive sections and/or second conductive sections are provided and each run parallel to one another.
19. (New) The method as claimed in claim 18,
 wherein, in order to carry out a functional test, distances of at least one pair of first conductive sections and/or second conductive sections are determined and are compared with predefined distances.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US 8,598,892) with Gershenfeld (US 5,247,261) being used to show facts, and further in view of Obaid et al. (article titled “A Time-domain Reflectometry Method for .
Regarding claim 13, Bach teaches the use of a method for determining a distance between a first component and a second component to be adhesively bonded to one another (e.g. figures 5-6, column 4: lines 55-58, determined thickness of adhesive layer 3 is used to check with setpoint thickness dSETPOINT, wherein component 1 and component 2 to be bonded by the adhesive layer 3), 
wherein a first conductive section on the first component (e.g. figure 5, a first conductor wire connected to first component 1) and a second conductive section on the second component are provided (e.g. figure 5, a second conductor wire connected to second component 2) for the purpose of introducing a first voltage pulse (e.g. figure 5, column 4: lines 12-15 and 44-48, feeding signal pulse from voltage generator 6 into the first conductor that connected to first component 1) and capturing a reflection voltage pulse (e.g. figures 5 and 6, column 4: lines 44-54, measurement device 7 measures reflected signal pulse and measurement result is shown in figure 6), and 
wherein an impedance profile characterizing a distance between the first component and the second component along the first conductive section is determined by evaluating the reflection voltage pulse (e.g. figure 6, column 3: lines 33-38, column 4: lines 48-54, capacitance change of the capacitor 4 is determined when detachment is detected as shown in figure 6 that shows a comparison of damaged and undamaged component; and capacitance equation for capacitor 4 is provided in column 4: line 25 as C = ε0 x εr x (A/d), and it is obvious and logical to calculate the thickness d of layer 3 may be obtained from the capacitance equation by rearranging the capacitance 0 x εr x (A/C) where C is determine from the capacitance change of Capacitor C due to the detachment; it is a fact that capacitance is determined based on impedance according to a capacitance equation as described in column 8: lines 35-36 of Gershefeld).

    PNG
    media_image1.png
    375
    1015
    media_image1.png
    Greyscale

Bach is silent with regard to the method being a time domain reflectometry method, a plurality of distances between the first component and the second component.
Obaid teaches the use of a time domain reflectometry for determining a plurality of distances between a first component and a second component (e.g., abstract, figures 3, 12 and 17, paragraph 2 on page 2060, time-domain reflectometry (TRR) source is connected to input signal path and ground path via SMA connector in to automate detection of crack initiation, growth and propagation based on change in capacitance between input signal and ground paths; and TDR signals are captured as shown in figure 17, where crack initiation, growth and propagation each have their corresponding distances cause by crack initiation, growth and propagation shown in figures 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bach by applying .
Allowable Subject Matter
Claims 1-6, 8-10, 12 and 18-19 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-6, 8-10, 12 and 18-19.
Claims 15-16 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 16; therefore, claim 16 is allowed, as are its dependent claim 15.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection of claim 17 because of the following informalities is overcome without broadening the scope of claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858